Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) effective as of January 1, 2012 (the
“Effective Date”), by and between Global GP LLC, a Delaware limited liability
company (the “Company”), and Eric S. Slifka (the “Executive”).

 

WHEREAS, the Company employs the Executive as the President and Chief Executive
Officer of the Company and the Executive also serves as the President and Chief
Executive Officer of Global Partners LP, a Delaware limited partnership (the
“Partnership”) of which the Company is the general partner; and

 

WHEREAS, the Company and the Executive mutually desire to agree upon the terms
of the Executive’s continued employment by the Company, and to agree as to
certain benefits of such employment.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledges, the Company and the Executive hereby agree as
follows:

 

1.                                       Employment and Term of Employment. 
Subject to the terms of this Agreement, the employment term hereunder will
commence on the Effective Date and continue through December 31, 2014; provided
that, commencing on January 1, 2015 (the “Renewal Date”), the term of the
Executive’s employment by the Company shall be automatically renewed so as to
terminate on the date that is thirty-six (36) months from such Renewal Date,
unless the Company or the Executive provides the other with prior written notice
of its or his desire not to renew delivered in accordance with Section 20
(“Notice”) at least ninety (90) days in advance of the Renewal Date; and further
provided, that any such renewal term shall include a replacement Exhibit B
(Long-Term Performance-Based Cash Incentive Plan and Payout Grid) proposed by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) and acceptable to the Executive.  The Company and the
Executive agree to begin discussions concerning the renewal of this Agreement in
January 2014 with the objective of reaching a final agreement by the end of
June 2014. Notwithstanding the foregoing, either the Company or the Executive
may terminate the Executive’s employment with the Company at any time, subject
to the terms and conditions of Section 7 hereof.  The employment period as
described herein is referred to herein as the “Term.”

 

2.                                       Position and Duties.  During the Term,
the Company shall employ the Executive as the President and Chief Executive
Officer of the Company and he also shall serve as the President and Chief
Executive Officer of the Partnership, or in such other positions as the parties
mutually agree.  The Executive shall have such powers and duties and
responsibilities as are customary to such position and as are assigned to the
Executive by the Board of Directors of the Company (the “Board”) in connection
with the Executive’s general management and supervision of the operations of the
Company and of the Partnership, reporting only to the Board.  The Executive’s
employment shall also be subject to the policies maintained and established by
the Company that are of general applicability to the Company’s employees, as
such policies may be amended from time to time.

 

--------------------------------------------------------------------------------


 

3.                                       Other Interests. During the Term, the
Executive shall devote his full time, attention, energies and business efforts
during normal business hours to his duties and responsibilities as the President
and Chief Executive Officer of the Company and of the Partnership.  During the
Term, except as otherwise restricted by the non-competition covenants set forth
in Annex I attached hereto and incorporated herein by reference, the parties
recognize and agree that the Executive may engage in other business activities
that do not conflict with the business and affairs of the Company or of the
Partnership or interfere with the Executive’s performance of his duties and
responsibilities hereunder.  Additionally, the non-competition covenants set
forth in Annex I shall apply to the Executive upon separation of service from
the Company and shall continue until the first anniversary of the Date of
Termination (as defined in Section 7(h) hereof).  The Executive, for himself and
his Affiliates, hereby agrees and acknowledges that the non-competition
restrictions and covenants set forth in Annex I are fair and reasonable
provisions for the protection of the Company’s and the Partnership Group’s
legitimate business interests including, without limitation, the Company’s and
the Partnership Group’s confidential information, trade secrets, goodwill and
the business contacts which the Executive will establish and develop in the
course of performing his duties under this Agreement.  As such, the Executive
further acknowledges and agrees that the non-competition restrictions and
covenants set forth in Annex I constitute material consideration to the Company
for the Executive’s continued employment with the Company.

 

4.                                       Duty of Loyalty.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company and of the
Partnership. In keeping with such duty, the Executive shall, during the Term,
make full disclosure to the Company of all business opportunities pertaining to
the business of the Company or of the Partnership or any of its subsidiaries
and, during the Term, shall not appropriate for the Executive’s own benefit
business opportunities concerning the business of the Company, the Partnership
or any of its subsidiaries, except as otherwise permitted by the non-competition
covenants set forth in Annex I or as consented to in writing by the Board of
Directors of the Company.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s limited liability agreement, as amended from time to time, and by
applicable law, against all costs, charges and expenses, including without
limitation, attorney’s fees, incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of being an officer, director or employee of the Company
or of the Partnership. In connection with the foregoing, the Executive will be
covered under any liability insurance policy that protects the other officers of
the Company.

 

5.                                       Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of his duties and responsibilities as the President and Chief Executive Officer
of the Company and while serving as the President and Chief Executive Officer of
the Partnership, the Executive shall perform his obligations hereunder in, or
within forty (40) miles of, Waltham, Massachusetts.

 

2

--------------------------------------------------------------------------------


 

6.                                       Compensation.

 

(a)                                  Base Salary.  During the Term, the
Executive shall be entitled to an annual base salary of $800,000, subject to
increase as of each January 1 if so determined by the Compensation Committee. 
The Executive’s base salary, as from time to time increased in accordance with
this Section 6(a), is hereafter referred to as “Base Salary.” The Base Salary
shall be paid in equal installments pursuant to the Company’s customary payroll
policies and procedures in force at the time of payment, but in no event less
frequently than monthly.

 

(b)                                 Bonus.  From time to time during the Term,
the Executive may be eligible to receive a cash bonus (a “Bonus”) in an amount
to be determined at the discretion of the Compensation Committee.

 

(c)                                  Incentive Compensation.  The Executive
shall participate in the annual short-term incentive compensation plan set forth
in attached Exhibit A (the “Short-Term Incentive Plan”), and shall participate
in the long-term incentive compensation plans set forth in attached Exhibits B
(the “Long-Term Performance-Based Cash Incentive Plan”) and C (the “Long-Term
Equity-Based Incentive Plan”), and as determined by the Compensation Committee
may be eligible to participate in any other incentive plans in which management
employees may participate.

 

(d)                                 Reimbursements.  During the Term, the
Company shall pay or reimburse the Executive for all reasonable expenses
incurred by the Executive on business trips, and for all other business and
entertainment expenses reasonably incurred or paid by him during the Term in the
performance of his services under this Agreement, in accordance with past
practice and with the Company’s expense reimbursement policy as in effect from
time to time, upon presentation of expense statements or vouchers or such other
supporting documentation as the Company may reasonably require.

 

(e)                                  Fringe Benefits.  During the Term, the
Executive shall be entitled to participate in the Company’s health insurance,
401(k) and other benefit plans in accordance with Company policies and on the
same general basis as other executives of the Company.  During the Term, and
consistent with past practice, the Company also will provide the Executive those
additional fringe benefits as have been disclosed as Other Compensation in the
Summary Compensation Table included in the Form 10-K filed with the SEC by
Global Partners LP for the year ended December 31, 2010. Additionally, the
Executive shall be eligible to receive such other benefits as may be approved by
the Compensation Committee.

 

(f)                                    Vacation.  During the Term, the Executive
shall be eligible for 25 days of paid vacation each calendar year with any
unused vacation days to be subject to the Company’s standard vacation policy
with respect to the carryover or payment for any such unused vacation days.

 

7.                                       Separation from Service.

 

(a)                                  In General.  If the Executive’s employment
is terminated for any reason, he (or his estate) shall be paid on the Date of
Termination (i) all amounts of Base Salary due and

 

3

--------------------------------------------------------------------------------


 

owing up through the Date of Termination, (ii) any earned but unpaid Bonus,
(iii) all reimbursements of expenses appropriately and timely submitted, and
(iv) any and all other amounts that may be due to him as of the Date of
Termination (the “Accrued Obligations”). Additionally, the Executive shall be
entitled to retain the following items currently supplied to him by the Company:
(i) personal computer, laptop computer and iPad; (ii) cellular telephone(s),
including the then current telephone numbers for such telephones; and
(iii) Blackberry device. The Company will also maintain the Executive’s e-mail
account and provide the Executive with access to, and control over, the e-mail
account for a period of no less than six months following termination of
employment. Promptly following the Date of Termination, the Executive shall
return to the Company all confidential and proprietary information of the
Company in his possession.

 

(b)                                 Termination Due to the Death or Disability
of Executive.  The Executive’s employment hereunder shall be terminated
automatically upon the death or Disability of the Executive.  The Company shall
pay or distribute to the Executive (or his estate) upon his termination under
this Section 7(b) on the Date of Termination or as soon as reasonably practical
(but no more than ten days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary (determined as of the Date of Termination) multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan described on attached Exhibit B, as determined by the
Compensation Committee, and (b) the amounts of cash and/or securities due as a
result of the automatic vesting of the Executive’s interests in the Long-Term
Equity-Based Incentive Plans described on attached Exhibit C and the related
grant agreements, to the extent accelerated vesting is not prohibited under the
vesting provisions of the then awarded and unvested grants, plus

 

(v)                                 the Company will continue the monthly
payment of all group health, dental, life, disability, vision and similar
insurance premiums on behalf of the Executive and his spouse and dependents, if
any, for 24 months following the Date of Termination.

 

(c) Termination by the Company Without Cause or by the Executive for Reasons
Constituting Constructive Termination.  The Executive’s employment hereunder may
be terminated by the Company without Cause or by the Executive for reasons
constituting Constructive Termination.  The Company shall pay or distribute to
the Executive (or his estate)

 

4

--------------------------------------------------------------------------------


 

upon his termination under this Section 7(c) on the Date of Termination or as
soon as reasonably practical (but no more than ten days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary determined as of the Date of Termination multiplied by 200%
(provided, however, that this multiplier shall be 300% if the Executive
terminates his employment for reasons constituting Constructive Termination and
such termination occurs within 12 months following a Change in Control) plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200% (provided, however, that this multiplier shall be 300% if the
Executive terminates his employment for reasons constituting Constructive
Termination and such termination occurs within 12 months following a Change in
Control) plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan described on attached Exhibit B, as determined by the
Compensation Committee, and (b) the amounts of cash and/or securities due as a
result of the automatic vesting of the Executive’s interests in the Long-Term
Equity-Based Incentive Plans described on attached Exhibit C and the related
grant agreements, to the extent accelerated vesting is not prohibited under the
vesting provisions of the then awarded and unvested grants, plus

 

(v)                                 the Company will continue the monthly
payment of all group health, dental, life, disability, vision and similar
insurance premiums on behalf of the Executive and his spouse and dependents, if
any, for 24 months following the Date of Termination.

 

If the Executive terminates his employment for reasons of Constructive
Termination, but such termination does not occur within 12 months following a
Change of Control, and Executive secures employment within twelve months of the
Date of Termination, Executive shall repay to the Company one-half of the cash
received from the Company pursuant to Sections 7(c)(ii) and (iii).

 

(d)                                 Termination by the Company for Cause.  The
Company’s Board of Directors may terminate the Executive’s employment hereunder
for Cause, in which case on the Date of Termination, the Executive will receive
payment of the Accrued Obligations.  Notwithstanding any provision herein to the
contrary, prior to a termination for Cause, the following shall apply:  (i) the
Company will provide notice to the Executive setting forth its intention to
terminate the Executive for Cause, describing in detail the nature of the
circumstances that support such determination, and the date and time established
for a hearing

 

5

--------------------------------------------------------------------------------


 

before the Board, which hearing shall be not less than fifteen (15) business
days from the date of such notice, (ii) the Executive will have the right to be
heard by the Board, and the Executive shall be entitled to representation by
counsel at such hearing, provided, however, that such counsel shall be subject
to limitations on direct interaction with the Board members during such hearing
as such limitations are established by the Board and provided to the Executive
with the notice of the hearing, and (iii) following such hearing, the Board may
authorize a termination of the Executive’s employment for Cause only with a 75%
majority vote of the full Board. If the Executive retains counsel for the
hearing with the Board, and the Board does not terminate Executive for Cause
within five business days following the hearing, the Company shall promptly
reimburse the Executive for any legal fees and expenses incurred by him in
connection with such a hearing.

 

(e)                                  Nonrenewal of the Agreement.  If the
Agreement is not renewed by the Company at the end of the applicable term, and
the Executive does not continue to serve as the Company’s President and Chief
Executive Officer following the expiration of this Agreement pursuant to a
different employment agreement with the Company, the Company shall pay the
Executive upon the expiration of the Agreement, or as soon as reasonably
practical (but no more than ten days) thereafter, any Accrued Obligations plus a
lump sum payment equal to 100% of the Executive’s then Base Salary.

 

(f)                                    Definitions.

 

(i)                                     For the purposes of this Agreement,
“Cause” shall mean the Executive (A) has engaged in gross negligence or willful
misconduct in the performance of his duties, (B) has committed an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or any of its
subsidiaries (including the unauthorized disclosure of any material secret,
confidential and/or proprietary information, knowledge or data of the Company or
any of its subsidiaries); (C) has been convicted of a crime involving fraud or
moral turpitude or any felony or (D) has breached any material provision of this
Agreement or any of the restrictions and covenants set forth in Annex I hereto
other than as a result of the Executive’s inability to perform his obligations
hereunder solely due to his poor physical or mental health.  The Executive must
be provided a written notice from the Company, giving him at least 30 days to
affect a cure of any claimed occurrence under (A), (B) or (D) above that is
capable of being cured, prior to the delivery of any notice described under
Section 7(d)(i) hereof.

 

(ii)                                  “Change in Control” shall occur upon:
(A) the date that any one person, entity or group (other than Alfred Slifka,
Richard Slifka or the Executive, or their respective family members or entities
they control, individually or in the aggregate, directly or indirectly
(collectively referred to hereinafter as the “Slifkas”)) acquires ownership of
the membership interests of the Company that, together with the membership
interests of the Company already held by such person, entity or group,
constitutes more than 50% of the total voting power of the membership interests
of the Company; provided,

 

6

--------------------------------------------------------------------------------


 

however, if any one person, entity or group is considered to control more than
50% of the total voting power of the membership interests of the Company, the
acquisition of additional membership interests by the same person, entity or
group shall not be deemed to be a Change in Control; (B) a consolidation or
merger (in one transaction or a series of related transactions) of the Company
pursuant to which the holders of the Company’s equity securities immediately
prior to such transaction or series of related transactions would not be the
holders immediately after such transaction or series of related transactions of
at least 50% of the voting power of the entity surviving such transaction or
series of related transactions; or (C) the sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company to a person other than the
Slifkas or any of them. In all respects, the definition of “Change in Control”
shall be interpreted to comply with Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto; provided, however, an interpretation
in compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.

 

(iii)                               “Constructive Termination” means termination
of this Agreement by the Executive as a result of any (A) substantial
diminution, without the Executive’s written consent, in the Executive’s working
conditions consisting of (1) a material reduction in the Executive’s duties and
responsibilities, (2) any change in the reporting structure so that the
Executive no longer reports solely to the Board, or (3) a relocation of the
Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts, or (B) a material breach of this Agreement by the Company.  To be
able to terminate his employment with the Company for Constructive Termination,
the Executive must provide notice to the Company of the existence of any of the
conditions set forth in the immediately preceding sentence within 90 days of his
becoming aware of the initial existence of such condition(s), and the Company
must fail to remedy such condition(s) within 30 days of such notice.  In no
event shall the Date of Termination in connection with a Constructive
Termination occur any later than one year following the notice of the existence
of the condition(s) constituting a Constructive Termination hereunder.

 

(iv)                              “Disability” shall mean a physical or mental
condition which (A) renders the Executive, with or without reasonable
accommodation, unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (B) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, results in the
Executive receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Notice of Termination.  Any termination or
non-renewal (except due to the death of Executive) by the Company or the
Executive shall be communicated by written Notice of Termination to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which (i) shall state the effective date of such termination,
(ii) shall indicate the specific termination provision in this Agreement relied
upon and (iii) shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Any such notice shall be provided in accordance
with the requirements of Section 20 hereof. Any notice of Constructive
Termination by the Executive shall be given by the Executive within 90 days of
his becoming aware of the existence of the condition upon which the Constructive
Termination is based.

 

(h)                                 Date of Termination.  The “Date of
Termination” shall mean (i) the date of death, if the Executive’s employment is
terminated because of death, (ii) the date the Executive is determined to have a
Disability, if the Executive’s termination is based on his Disability, and
(iii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which date shall be in accordance with
the timing rules set out in (d) or (g) of this Section 7, as applicable. With
respect to any compensation payable under this Agreement that is subject to
Section 409A of the Code, references to the Executive’s Date of Termination or
termination of employment (and variations thereof) shall be deemed to refer only
to the Executive’s “separation from service” within the meaning of
Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof.

 

(i)                                     Delayed Payments. Notwithstanding any
other provision with respect to the timing of payments under this Section 7, if,
at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee”  (within the meaning of Section 409A of the Code, and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which the Executive may become entitled under Section 7 as
a result of his “separation from service” (within the meaning of Section 409A of
the Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall be paid the
regular payments otherwise due to the Executive in accordance with the terms of
this Section 7, as applicable.

 

(j)                                     Nonsolicitation of Employees.  The
Executive agrees that for a period of one year following his Date of Termination
he will not solicit or induce any employee of the Company or of the Partnership
or any of its subsidiaries to terminate his/her employment with, or otherwise
curtail, lessen or alter his/her relationship with, the Company or the
Partnership or its subsidiaries.

 

8

--------------------------------------------------------------------------------


 

(k)           Nondisparagement.  Each of the Company and the Executive agree not
to make any disparaging comments or remarks, orally or in writing, about the
other party following the termination or expiration of this Agreement.

 

8.             Section 409A.  The parties hereto intend that this Agreement
comply with the requirements of Section 409A of the Code and the regulatory
guidance thereunder.  If any provision provided herein may result in the
imposition of an additional tax or penalty under the provisions of Section 409A
of the Code, the Executive and the Company agree to amend any such provision to
avoid imposition of any such additional tax, to the extent possible, in the
manner that the Executive and the Company mutually agree is appropriate to
comply with Section 409A of the Code; provided that, to the extent possible, any
such amendment shall minimize any decrease in the payments or benefits to the
Executive contemplated herein.

 

9.             Confidential Information; Unauthorized Disclosure.

 

(a)           During the Term and for the period ending two years following the
Date of Termination, the Executive shall not, without the written consent of the
Board or a person authorized thereby, disclose to any person, other than an
employee of the Company, the Partnership or its subsidiaries or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as the President and Chief Executive
Officer of the Company including serving as the President and Chief Executive
Officer of the Partnership, any secret, confidential and/or proprietary
information, knowledge or data obtained by him while in the employ of the
Company or any of its affiliates with respect to the Company, the Partnership or
any of its subsidiaries and their respective businesses, the disclosure of which
he knows or should know will be damaging to the Company, the Partnership or any
of its subsidiaries; provided however, that such information, knowledge or data
shall not include (i) any information, knowledge or data known generally to the
public (other than as a result of unauthorized disclosure by the Executive) or
(ii) any information, knowledge or data which the Executive may be required to
disclose by any applicable law, order, or judicial or administrative proceeding.

 

(b)           The Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Section 9 by the Executive, and the
Company shall be entitled to enforce the provisions of this Section 9 by seeking
specific performance and injunctive relief as remedies for such breach or any
threatened breach.  Such remedies shall not be deemed the exclusive remedies for
a breach of this Section 9 but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from the Executive and his
agents.

 

10.           Payment Obligations Absolute.  Except as specifically provided in
this Agreement, the Company’s obligation to pay the Executive the amounts and to
make the arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company
(including its affiliates) may have against him or anyone else.  All amounts
payable by the Company shall be paid without notice or demand.  The Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or

 

9

--------------------------------------------------------------------------------


 

arrangements made under any provision of this Agreement, and except as provided
in Section 7(c) above, the obtaining of any such other employment shall in no
event effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement.

 

11.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and permitted assigns and any such
successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall be limited to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires control of the Company or to which the Company
assigns this Agreement by operation of law or otherwise in connection with any
sale of all or substantially all of the assets of the Company, provided that any
successor or permitted assignee promptly assumes in a writing delivered to the
Executive this Agreement and, in no event, shall any such succession or
assignment release the Company from its obligations hereunder. The Company will
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor to all or
substantially all of its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

12.           Assignment.  The Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution, or delegate his duties or
obligations hereunder.

 

13.           Governing Law.  The provisions of this Agreement shall be
construed in accordance with, and governed by, the laws of the Commonwealth of
Massachusetts without regard to principles of conflict of laws.

 

14.           Entire Agreement.  The Company and the Executive intend that this
Agreement shall supersede the December 31, 2008 Agreement and that this
Agreement together with the attached Annex I and Exhibits A, B and C constitute
the entire agreement of the parties with regard to the subject matter hereof,
and contain all of the covenants, promises, representations, warranties and
agreements between the parties with respect to such subject matter.  Without
limiting the scope of the preceding sentence, as of the Effective Date, all
understandings and agreements preceding the Effective Date and relating to the
subject matter hereof are hereby null and void and of no further force and
effect, including, without limitation all prior employment and severance
agreements, if any, by and between the Company and the Executive; provided that,
nothing contained in the foregoing shall be deemed to supersede or make invalid
any prior agreements between the Executive and the Company concerning long-term
incentive plan awards and any agreement by and between the Executive and the
Company, the Partnership or any affiliated entity or member of the Partnership
in his capacity as an interest holder, including without limitation the Omnibus
Agreement.

 

10

--------------------------------------------------------------------------------


 

15.           Modification.  Any modification of this Agreement will be
effective only if it is in writing and signed by the parties hereto.

 

16.           No Waiver.  No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

17.           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

19.           Withholding of Taxes and Other Employee Deductions.  The Company
may withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

 

20.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, or by a nationally
recognized overnight delivery service or mailed by U.S. registered mail, return
receipt requested, postage prepaid, addressed to the parties at their addresses
set forth below, or to such other addresses as either party may have furnished
to the other in writing in accordance herewith except that notices of change of
address shall be effective only upon receipt.

 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St.
Waltham, Massachusetts 02454-9161
Attention: General Counsel and the Chairman of the Board

 

11

--------------------------------------------------------------------------------


 

with a copy to:

 

Alan P. Baden
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

K & L Gates LLP
One Lincoln Street
Boston, Massachusetts 02111

 

21.           Headings.  The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Name: Thomas J. Hollister

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 

ERIC S. SLIFKA

 

 

 

 

 

 

 

/s/ Eric Slifka

 

12

--------------------------------------------------------------------------------


 

ANNEX I

 

Non-Competition Provisions

 

1.             Definitions.           The following terms shall have the
meanings respectively set forth below in this Annex I:

 

(a)   “Affiliate” is defined in the Partnership Agreement.

 

(b)   “Assets” means all assets conveyed, contributed or otherwise Transferred
by the Sponsors and Affiliates thereof to the Partnership Group at any time,
including any such assets held by a Person whose ownership interests were
Transferred by the Sponsors and Affiliates thereof to the Partnership Group by
means of operation of law or otherwise.

 

(c)   “Conflicts Committee” is defined in the Partnership Agreement.

 

(d)   “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of October 4, 2005, among Global Petroleum Corp.,
a Massachusetts corporation, Montello Oil Corporation, a New Jersey corporation,
Chelsea Terminal Limited Partnership, a Massachusetts limited partnership,
Sandwich Terminal, LLC, a Massachusetts limited liability company, the Company,
Global Partners LP, a Delaware limited partnership (the “Partnership”), Global
Operating LLC, a Delaware limited liability company, and certain other parties,
together with the additional conveyance documents and instruments contemplated
or referenced thereunder.

 

(e)   “Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 9, 2009.

 

(f)    “Partnership Group” means the Partnership and its direct and indirect
Subsidiaries, treated as a single consolidated entity.

 

(g)   “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

(h)   “Retained Assets” means the assets and investments owned by the Sponsors
and any of their Affiliates that were not conveyed, contributed or otherwise
Transferred to the Partnership Group pursuant to the Contribution Agreement and
other documents relating to the transactions referred to in the Contribution
Agreement, and not otherwise subsequently Transferred to the Partnership Group,
including, without limitation, the replacements and natural extensions thereof.

 

--------------------------------------------------------------------------------


 

(i)    “Sponsors” means Alfred Slifka, Richard Slifka or the Executive, or their
respective family members.

 

(j)    “Sponsor Persons” means the Sponsors and any Person controlled thereby
individually or in the aggregate, directly or indirectly, other than the
Company, the Partnership and its direct and indirect Subsidiaries.

 

(k)   “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

(l)    “Transfer” including the correlative terms “Transferring” or
“Transferred” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition (whether
voluntary, involuntary or by operation of law) of the Assets, any assets,
property or rights.

 

Capitalized terms that are used and not defined in this Annex I shall have the
meanings respectively ascribed to them in the Employment Agreement dated as of
January 1, 2012 by and between the Company and the Executive to which this Annex
I is attached.

 

2.             Restricted Investments and Businesses.  During the Term and the
one-year period following the Date of Termination, except as expressly permitted
by Section 3 below, the Executive and his Affiliates other than the Company, the
Partnership and its direct and indirect Subsidiaries, shall be prohibited from
engaging in or acquiring or investing in any of the following businesses:

 

(a)           wholesale and/or retail marketing, sale, distribution and
transportation (other than transportation by truck) of refined petroleum
products, crude oil, natural gas, ethanol, propane and/or biofuels;

 

2

--------------------------------------------------------------------------------


 

(b)           storage of refined petroleum products, crude oil, natural gas,
ethanol, propane, biofuels and/or asphalt or asphalt products in connection with
any of the activities described in 2(a) above; and

 

(c)           such other businesses in which the Partnership or its subsidiaries
are engaged at any time during the Term or, to the knowledge of the Executive,
the Partnership or any of its Subsidiaries has commenced efforts to become
engaged.

 

3.             Exceptions to Restricted Investments and Businesses. 
Notwithstanding any provision of Section 2 to the contrary, the Executive and
his Affiliates may engage in the following activities under the following
circumstances:

 

(a)           the ownership and/or operation of (i) any of the Retained Assets,
and (ii) any other ownership interests held by the Sponsors and/or their
Affiliates as of the date of execution of this Agreement (the “Pre-Existing
Holdings”);

 

(b)           the ownership, individually or collectively, of not more than Five
Hundred Thousand Dollars ($500,000) of ownership interests of a publicly traded
entity that competes with the Partnership Group, so long as none of the Slifkas
serves on the board of directors of such entity; provided, however, that
Pre-Existing Holdings held by the Executive and his Affiliates may exceed the
ownership threshold set forth in this Section 3(b), and

 

(c)           the acquisition of or the investment in any asset or business that
competes with any business of the Partnership (each such asset or business, a
“Competing Asset or Business”); provided the Partnership has been offered the
opportunity to acquire such Competing Asset or Business in accordance with the
provisions of Section 4 below and the Partnership (with the concurrence of the
Conflicts Committee) has elected not to purchase such Competing Asset or
Business.

 

4.             Procedures.  In the event that the Executive and/or his
Affiliates become aware of an opportunity to acquire or invest in a Competing
Asset or Business, then as soon as practicable, the Executive and/or his
Affiliates shall notify the Company of such opportunity and deliver to the
Company all information prepared by or on behalf of the Executive and/or his
Affiliates relating to such potential transaction.  As soon as practicable but
in any event within 30 days after receipt of such notification and information,
the Company, on behalf of the Partnership, shall notify the Executive and/or his
Affiliates that either (a) the Company, on behalf of the Partnership, has
elected, with the concurrence of the Conflicts Committee, not to cause a member
of the Partnership Group to pursue the opportunity to acquire or invest in the
Competing Asset or Business, or (b) the Company, on behalf of the Partnership,
has elected (with the concurrence of the Conflicts Committee) to cause a member
of the Partnership Group to pursue the opportunity to acquire or invest in the
Competing Asset or Business.  If, at any time, the Company abandons such
opportunity with the approval of the Conflicts Committee (as evidenced in
writing by the Company following the request of the Executive), the Executive
and/or his Affiliates may pursue such opportunity.  Any Competing Asset or
Business that is permitted to be acquired or invested in by the Executive and/or
his Affiliates must be so acquired

 

3

--------------------------------------------------------------------------------


 

or invested in (A) within 12 months of the later to occur of (i) the date that
the Executive and/or his Affiliates become able to pursue such opportunity in
accordance with the provisions of this Section 4, and (ii) the date upon which
all required governmental approvals to consummate such acquisition or investment
have been obtained, and (B) on terms not materially more favorable to the
Executive and/or his Affiliates than were offered to the Partnership.  If either
of these conditions is not satisfied, the opportunity must be reoffered to the
Partnership in accordance with this Section 4.

 

5.             The Executive for himself and his Affiliates agrees and
acknowledges that the Partnership Group does not have an adequate remedy at law
for the breach by the Executive and/or his Affiliates of the covenants and
agreements set forth in this Annex I, and that any material breach by the
Executive and/or his Affiliates of the covenants and agreements set forth in
this Annex I would result in irreparable injury to the Partnership Group.  The
Executive for himself and his Affiliates further agrees and acknowledges that
any member of the Partnership Group may, in addition to the other remedies which
may be available to the Partnership Group, file a suit in equity to enjoin the
Executive and/or his Affiliates from such breach and, in the event of a material
breach or threatened breach by the Executive and/or his Affiliates of the
covenants and agreements set forth in this Annex I, the Executive, for himself
and his Affiliates, agrees to waive any requirement for security or the posting
of any bond as a condition to such relief.

 

6.             If any court determines that any provision of this Annex I is
invalid or unenforceable, the remainder of such provisions shall not thereby be
affected and shall be given full effect without regard to the invalid provision.
If any court construes any provision of this Annex I, or any part thereof, to be
unreasonable because of the duration of such provision or the geographic scope
thereof, such court shall have the power to reduce the duration or restrict the
geographic scope of such provision and to enforce such provision as so reduced
or restricted.

 

4

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

Short-Term Annual Cash Incentive Plan

 

The Executive shall participate in an annual short-term cash incentive plan with
any cash incentive amounts earned for a fiscal year to be determined based upon
the achievement of financial metrics established by the Company’s Compensation
Committee (the “financial metrics”).  The annual “award target” cash incentive
amount shall be 100% of the Executive’s Base Salary, and the annual maximum cash
incentive amount that may be awarded shall be 200% of the Executive’s Base
Salary.  The Company’s Compensation Committee may also establish threshold
financial metrics required to be met for any cash incentive amount to be
awarded, and a formula for the amount of the cash incentive that will be awarded
relative to the amount by which the financial metrics threshold are or are not
met or exceeded.  The targets, metrics (including any thresholds) and formula
will be established by the Company’s Compensation Committee in the first
calendar quarter of each fiscal year, with the award to be paid within 2 ½
months of the end of that fiscal year; provided, however, that if the
Partnership has not completed its audited consolidated financial statements
within 2 ½ months of the end of that fiscal year, the award shall be paid within
5 business days following completion of the Partnership’s audited consolidated
financial statements for such fiscal year but in no event later than
September 30 of the year following the end of the applicable fiscal year; and
further provided, that any such payment shall be made in a manner that is either
exempt from, or in compliance with, Section 409A of the Internal Revenue Code of
1986 (the “Code”) and any successor statute, and/or guidance thereunder, and the
provisions of Treasury Regulation Section 1.409A and any successor regulation
and guidance thereto (collectively, “Section 409A”).

 

Notwithstanding the foregoing, any portion of an award that is earned in excess
of 125% of the annual award target for a calendar year may be deferred by the
Compensation Committee and paid at a later date; provided, that the short-term
annual cash incentive plan approved by the Compensation Committee for such year
includes provisions that (i) permit such a deferral for a specified period of
time of up to twenty-four (24) months, (ii) require the Company to pay to the
Executive interest on the deferred amount at the rate of 5.0%, such interest to
be paid together with the payment of the deferred amount at the conclusion of
the deferral period, and (iii) provide for the forfeiture of the deferred amount
together with any interest owing thereon in the event that the Executive
voluntarily terminates his employment with the Company other than for reasons
constituting Constructive Termination prior to the conclusion of the deferral
period; and further provided, that payment of the deferred amount together with
any interest owing thereon shall be made in a manner that is either exempt from,
or in compliance with, Section 409A. Notwithstanding the foregoing, any and all
deferred amounts hereunder together with the interest then owing thereon shall
be paid to the Executive within ten (10) business days following his separation
from service for any reason other than (i) a for Cause termination of the
Executive’s employment with the Company, or (ii) voluntary termination by the
Executive other than for reasons constituting Constructive Termination, and such
payment shall be made in a manner that is either exempt from, or in compliance
with, Section 409A.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Long-Term Performance-Based Cash Incentive Plan

 

The Executive shall participate in a long-term performance-based cash incentive
plan with any cash incentive amount earned under this plan to be determined
based upon the achievement of distribution growth to the Partnership’s
unitholders over the term of this Agreement, using the 3-year period from
January 1, 2012 through December 31, 2014 and an annualized $2.00 per unit*
distribution to unitholders as the baseline against which the Executive’s
performance will be measured.  The cash incentive amount, if any, earned by the
Executive under this plan would be determined and payable to the Executive in a
lump sum payment by March 15, 2015 in accordance with payout grid(s) established
by the Company’s Compensation Committee (the “Payout Grid”).  In the event of
the Executive’s Death or Disability, or in the event of termination by the
Company without Cause or termination by the Executive constituting Constructive
Termination, prior to December 31, 2014, the Executive (or his estate, as the
case may be) shall be entitled to receive a prorated cash incentive payment
amount based upon the aggregate growth rate of distributions to the
Partnership’s unitholders as of the Date of Termination (defined in the
Agreement) and the Payout Grid, such prorated cash incentive payment amount to
be paid within 74 days following the Executive’s Date of Termination.

 

At all times during the Term, the Compensation Committee reserves the right to
prospectively adjust the Payout Grid to take into account specified
nonrecurring, noncash items of income or expense that are anticipated to result
from an acquisition by the Partnership and its Subsidiaries, which nonrecurring,
noncash items are projected to occur in the first year following such
acquisition and are not included in the ongoing cash flows of the Partnership
and its Subsidiaries; provided, that any such adjustments to the Payout Grid
shall be determined by the Compensation Committee in good faith after
consultation with the Partnership’s general counsel and shall be discussed with
the Executive prior to the consummation of the acquisition.  In the event of any
such adjustments, the Payout Grid shall be adjusted within sixty (60) days
following the consummation of the acquisition in respect of which the
adjustments are being made.

 

--------------------------------------------------------------------------------

*In the event that the distribution to the Partnership’s unitholders in respect
of the fourth quarter of 2011 is increased to an annualized per unit rate
greater than $2.00, the baseline against which the Executive’s performance will
be measured shall be increased accordingly.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Long-Term Equity-Based Incentive Plan

Performance-Restricted Units

 

Executive shall participate in the Company’s Long-Term Equity-Based Incentive
Plan (the “Plan”) throughout the term of the Employment Agreement.  The
Company’s Compensation Committee shall determine whether and in what amounts to
grant the Executive Performance-Restricted Units, Phantom Units or some
functional equivalent of Global Partners LP, and shall establish the terms and
conditions of such grants, including the timing of the grants, the vesting
periods, if any, and any applicable milestones, all in accordance with the Plan
and in compliance with Section 409A of the Code and any successor statute,
regulation or guidance thereunder.

 

2

--------------------------------------------------------------------------------